Citation Nr: 1638873	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

A June 2015 Board decision denied the claim.  A February 2016 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand this matter to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1966 to April 1970.  He claims entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure during his service in Thailand.

A June 2015 Board decision denied the Veteran's claim.  A February 2016 Court order granted a joint motion by the parties to vacate the Board decision and remand this matter to the Board for further appellate review.  

The parties agreed in their joint motion that the March 2015 Board hearing was not compliant with 38 C.F.R. § 3.103(c) because some of the Veteran's testimony was noted as "inaudible" on the hearing transcript, particularly regarding the location of his job duties in Thailand.  The parties suggested that the Veteran be offered an opportunity for another Board hearing.  The Board acknowledges that the parties also agreed that VA failed to satisfy its duty to assist in attempting verification of herbicide exposure because the JSRRC/DPRIS researched the incorrect dates and only searched for tactical herbicide exposure, and because the AFHRA response involved the incorrect dates and the wrong unit.  

In August 2016, the Board offered the Veteran an opportunity for a new Board hearing.  In August 2016, the Veteran replied that he wished to have a new videoconference Board hearing.  Therefore, this matter should be remanded so that the Veteran may be afforded a new videoconference Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a new videoconference Board hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

Please note this would be a second videoconference Board hearing.  The Board acknowledges a prior Board hearing was held in March 2015.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

